DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-26 are pending and have been examined.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 2, 11, 12, 14, 16, 20, 21, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melski et al., US 2018/0247057 A1. Melski teaches:

As for claim 1, a method comprising:
	obtaining, during execution of a process associated with a particular privilege level, data content from a memory location ([0005]-[0011], [0063]: at runtime, a memory access attempt by a process is monitored to determine if the region of memory that it is attempting to access has had “bipartite guards” placed into memory constituting “guard regions”).
	determining by a hardware-based detection circuit whether the data content matches at least one of one or more token values, the one or more token values stored in one or more pre- determined memory locations, wherein access of any of the pre-determined one or more memory locations indicates a potential anomalous condition ([0005]-[0011], [0063]: at runtime, a memory access attempt by a process is monitored, bipartite guard values placed at various memory locations are read and a determination is made as to whether access to that memory region is disallowed for that process)   and
	triggering, in response to a determination that the data content matches the at least one of the one or more token values, another process with a higher or same privilege level as the particular privilege level associated with the process, to handle occurrence of a potential system violation condition ([0005]-[0011], [0063]: if a particular bipartite guard value is present, e.g. a full guard value as per [0011], a runtime exception is triggered and the process is disallowed access to that region).

	As for claim 2, the method of claim 1, wherein triggering the other process comprises: 


	As for claim 11, the method of claim 1, wherein at least one of the pre-determined one or more memory locations is outside a boundary of a process-accessible data structure ([0005]-[0011]: bipartite guard values are embedded at memory locations so as to create “guard regions”. At runtime, a determination is made as to whether a memory access attempt is being made to a disallowed guard region, reading on a memory location outside of a process accessible memory region).

	As for claim 12, the method of claim 1, further comprising: executing an arm instruction to write at least some of the one or more token values into the pre-determined one or more memory locations ([0005]-[0011]: bipartite guard values are written to various memory locations).


	As for claim 14, the method of claim 1, wherein at least some of the one or more token values comprise randomized-generated values ([0009]: bipartite guard values may contain randomly arranged bytes).



	As for claim 26, this claim is drawn to the computer program-product embodied in a non-transitory memory medium that corresponds to the method of claim 1. Claim 26 recites substantially the same limitations as claim 1 and is rejected on the same basis.

Allowable Subject Matter
6.	Claims 3-10, 13, 15, 17-19, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV

          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437